 BECK ENGRAVING CO., INC.Beck Engraving Co., Inc.andPhiladelphia PrintingPressmen,Assistants and OffsetWorkers' UnionNo. 4. Case 4-CA-6705August 26, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSUpon a charge filed January 9, 1974, by Philadel-phia Printing Pressmen, Assistants and Offset Work-ers'Union No. 4, herein called Union, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 4, issued a com-plaint dated March 14, 1974, against Beck EngravingCo., Inc., herein called Respondent, alleging that Re-spondent had engaged in, and wasengaging in, unfairlabor practices within the meaning of Section 8(a)(1)and (5) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Respondent thereafterfiled its answer denying the commission of any unfairlabor practices. The parties agreed that there are noissues of fact disputed among them which are materialto this proceeding. Accordingly, they waived a hear-ing before an Administrative Law Judge, the makingof findings of fact and conclusions of law by an Ad-ministrative Law Judge, and the issuance of an Ad-ministrativeLaw Judge's Decision. The partiesentered into a stipulation dated April 17, 1974, inwhich they agreed that the stipulation, together withthe charge, complaint and notice of hearing, and an-swer to complaint shall constitute the entire recordherein and shall be filed with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having approved the stipulation andhaving authorized the submission of the case on April30, 1974, and having received and considered briefsfiled by General Counsel and Respondent, and theentire record in the case, makes the following find-ings:FINDINGS OF FACTI.COMMERCERespondent is a Pennsylvania corporation engagedin the manufacture and sale of plates, film separa-tions, and gravure cylinders. During the past year, inthe course and conduct of its business, Respondentpurchased goods and materials valued in excess of53$50,000, which were transported to its plant directlyfrom points outside the Commonwealth of Pennsylva-nia. On these admitted facts, we find that the Respon-dent is engaged in commerce and in operationsaffecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is not disputed,and we find,that at all timesmaterial herein,the Union is and has been a labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. TheIssue PresentedThe issue presented by the complaint is whether theRespondent, by refusing to accept the collective-bar-gaining agreement negotiated between the Union andthe Allied Printing Employer's Association, a divisionof Graphic Arts Association of Delaware Valley, Inc.,herein called Association, engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5)of the Act. The Respondent contends that it withdrewfrom the Association whereas the General Counselalleges that Respondent's attempted withdrawal wasineffective.B.Background Findings'For more than 20 years, the Association, or its pre-decessor, on behalf of its employer-members includ-ing Respondent, had recognized, bargained with, andwas party to collective bargaining with the Union asthe exclusive bargaining representative for employeesin an appropriate unit .2Prior to February 1971, Respondent's gravureproofer employees or gravure proofing pressmen hadbeen part of Respondent's printing department. InFebruary 1971, Respondent phased out its printingdepartment and a number of said gravure proofersindicated to Respondent that they desired to be repre-sented by another labor organization, Graphic ArtsInternational Union. However, nothing was done by1The findingsin this and other sectionsof theDecision are largely basedon the stipulation.2The unit isdescribedas "all employees of members of Association whohave authorized Association to bargain with Unionon their behalf engagedinwork relatedto printingpresses, includingbut notlimited to gravure,offset,letterflex and letterpressprintingpresses and associated devices, in-cluding employees classifiedas cylinderpressmen, job pressmen,cylinderpress senior assistants,assistantsand operators, offsetpressmen,assistantsand helpers,offset web pressmen,assistantsand helpers, floor boys, offsetfly boys, offset preparatoryand gravureproofingpressmen."213 NLRB No. 13 54DECISIONSOF NATIONALLABOR RELATIONS BOARDthe gravure proofers, Respondent, or the Union todisassociate the gravure proofers from the Union orto remove them from the unit described above. At alltimes subsequent to February 1971, the 1970-73 col-lective-bargaining agreement continued to apply toRespondent's gravure proofing pressmen or gravureproofers.From on or about February 28, 1973, through on orabout July 15, 1973, the Association, on behalf of itsmembers, including Respondent, engaged in negotia-tions with the Union for a new collective-bargainingagreement. The parties met approximately 28 times inthe course of bargaining. On or about June 4, 1973,'the Association, the Union, and Mid-City Press, oneof the employer-members of the Association, agreedthatMid-City Press would no longer be representedby the Association in bargaining with the Union forthe unit described above. On June 1, the Union struckRespondent; on June 5, the Union struck two Associ-ation members; and on June 6, the Union struck twoadditionalmembers of the Association. On July 8,Charles Starrett, a striking employee of Respondent,committed suicide." Between July 13 and 16, all six ofthe striking members of the Union who were em-ployed by the Respondent tendered the Union theirresignations and returned to work. On July 16,George D. Beck, Respondent's president, sent a letterto Frederick W. Day, business representative for theUnion, stating that Respondent had withdrawn au-thority from the Association to act as its bargainingrepresentative in negotiations with the Union. OnJuly 17, the Association's director of industrial rela-tions,Malcolm L. Pritzker, sent a letter to Day statingthat Respondent had withdrawn authority from theAssociation to act as its bargaining representative innegotiations with the Union. On or about July 18, theAssociation and the Union agreed on the terms of anew collective-bargaining agreement effective fromMay 1, 1973, to April 30, 1976. On July 19, Day senta telegram to Beck stating that the Union did notconsent to Respondent's purported withdrawal of au-thority from the Association to act as its bargainingrepresentative in the negotiations with the Union andthat the withdrawal was untimely. On September 26,Day sent a letter to Pritzker stating,inter alia,that theUnion would sign the agreed-upon contract althoughRespondent had been left out, but without prejudiceto the Union's position that Respondent remained apart of the multiemployer bargaining unit and wasobligated to sign the agreement. On or about October30, the Association and the Union signed the agree-3All dates hereinafter are 1973, unless otherwise specified.4Respondent believes that Charles Starrett was distraught over being onstrike.The General Counsel and the Union assert that the matter is notrelevant or material to this proceeding.ment. Since on or about October 30, 1973, and at alltimes material herein, Respondent has refused to ac-cept the current collective-bargaining agreement andhas refused to give effect to the terms and conditionscontained therein. Respondent has also failed to re-spond to the Union's request that Respondent signifyits intention to be bound by the agreement.C. ConclusionsInRetail Associates, Inc.,'the Board set forth rulesgoverning the withdrawal of an employer or a unionfrom multiemployer bargaining. The Board set forththat prior to the beginning of negotiations, withdraw-al could only be effected by an unequivocal writtennotice expressing a sincere intent to abandon, withrelative permanency, the multiemployer unit, and topursue negotiations on an individual employer basis.However, once negotiations had actually begun, with-drawal could only be effected on the basis of "mutualconsent" or when "unusual circumstances" were pre-sent. In the instant case, the Union has not acquiescedin Respondent's attempted withdrawal, but Respon-dent contends that its withdrawal was justified by thepresence of "unusual circumstances." In our view, thefacts detailed above do not constitute "unusual cir-cumstances" as contemplated by the Board inRetailAssociates, Inc.Respondent contends basically that it withdrew be-cause itsemployees no longer wished to be repre-sented by the Union; they had resigned from theUnion and returned to work. Although, under certaincircumstances, such actions by employees may justifya withdrawal of recognition in a single-employer bar-gaining context, it is clear that, in the instant case, theunit consisted of all the unit employees of the 10member firms. In similar circumstances, the Board,with court approval, refused to permit an employer towithdraw from a multiemployer bargaining associa-tion when the employer claimed good-faith doubt asto the continued majority status of the union becausethe claim was limited to his own employees.6 Simi-larly, the fact that the Union consented to the with-drawal of one of the members from the Associationis not an "unusual circumstance" which would allowthe Respondent to withdraw' Moreover, as the Gen-eral Counsel notes, the withdrawal of Mid-City Pressoccurred about June 4, and the Respondent did notattempt to withdraw until July 16. Finally, we do notregard the Union's strike against Respondent and sev-s 120 NLRB 388 (1958).6 Sheridan Creations,Inc.,148 NLRB 1503, enfd. 357 F.2d 245 (C.A. 2,1966), cited withapproval inHi-WayBillboards,Inc.,206 NLRB No. 1, fn.9 (1973).We Painters,Inc.,176 NLRB 964 (1969), cited with approval inHi-WayBillboards,Inc., supra,fn. 11. BECKENGRAVING CO., INC.eral other employer-members as a significant factorwhich would justify Withdrawal.'Accordingly, in light of the foregoing, we find thatby its refusal to adopt the agreement reached betweenthe Union and the Association, Respondent violatedSection 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By its refusal to accept the collective-bargainingagreement reached between the Union and the Asso-ciation, and by its refusal to give effect to the termsand conditions contained therein, Respondent en-gaged in and is engaging in unfair labor practicesdefined in Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order it to ceaseand desist therefrom and take certain affirmative ac-tion that we find necessary to effectuate the policiesof the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, BeckEngraving Co., Inc., Philadelphia, Pennsylvania, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Philadel-phia Printing Pressmen, Assistants and Offset Work-ers'Union No. 4, as exclusive bargaining representa-tiveof its employees in the appropriate unit de-scribed herein.(b)Refusing to accept, sign, and give effect to theterms and conditions of the agreement negotiated be-tween the Union and the Association to be effectiveas of May 1, 1973.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under the Act.2.Take the following affirmative action which ap-pears necessary and appropriate to effectuate the poli-cies of the Act:(a)Forthwith sign and implement the 1973-7655contract between the Union and the Association, in-sofar as it applied to employees of Respondent in thedescribed unit, and give retroactive effect theretofrom its effective date in 1973.(b)Make whole its employees in the aforesaid bar-gaining unit for any loss of pay which they may havesuffered by reason of the Respondent's refusal toabide by and give effect to the aforesaid, collective-bargaining agreement between the Union and the As-sociation, in a manner consistent with Board policy inF.W.Woolworth Company,90 NLRB 289 (1950),with interest or backpay to be 6 percent per annum asset forth inIsis Plumbing & Heating Co.,138 NLRB716 (1962), including any other benefits they mayhave lost by reason of Respondent's unlawful actions.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to determine the amount ofbackpay due under the terms of this Order.(d) Post at its place of business in Philadelphia,Pennsylvania, copies of the attached notice marked"Appendix." 9 Copies of said notice, on forms provid-ed by the Regional Director for Region 4, after beingduly signed by Respondent's duly authorized repre-sentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.B State Electric Service, Inc.,198NLRB No. 77 (1972), cited with approvalinHi-WayBillboards,Inc., supra,In. 13.9 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain with Philadel-phia Printing Pressman,Assistants and OffsetWorkers'Union No.4 by failing to sign and 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDimplementthe 1973-76 agreement between theUnion and AlliedPrinting Employers'Associa-tion,a divisionof Graphic ArtsAssociation ofDelawareValley,Inc., nor in any like or relatedmanner interfere with,restrain,or coerce em-ployeesin the exercise of their rights under theNational Labor Relations Act, as amended.WE WILLforthwith sign and implement the1973-76agreement betweenAlliedPrinting Em-ployers' Association,a divisionof Graphic ArtsAssociation of DelawareValley,Inc., and Phila-delphia Printing Pressmen,Assistants and OffsetWorkers' Union No. 4, and willgive retroactiveeffect to the terms and conditions of said agree-ment from its effectivedate in 1973.WE WILLmake whole our employees in the bar-gaining unit for any lossof pay theymay havesuffered by reason of our refusal to sign and giveeffect to the aforesaid collective-bargainingagreement.BECK ENGRAVINGCO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,William J. Green,Jr.,Federal Build-ing, 600 Arch Street,Suite 4400, Philadelphia, Penn-sylvania 19106, Telephone215-597-7601.